Case 2:19-cv-14465-SDW-LDW Document 13-9 Filed 11/26/19 Page 1 of 38 PagelD: 581

Warshaw Law Firm, LLC
Julie Warshaw, Esq. (ID# 027931993)
266 King George Road, Suite C2

Warren, New Jersey 07059
Phone (973) 433-2121

Fax (973) 439-1047
Attorneys for Petitioner

0 31ViS

 

F.H. and M.M. o/b/o J.H., : STATE OF NEW JERSEY
MINOR CHILD : OFFICE OF ADMINISTRATIVE LAW

Vv.

TOV 40 491440

AVN
ct Ht 330 Li

QSAId03u

Petitioners

A3SYSr MSN J

OS

: AGENCY NO.: 2017-26311
: DOCKET NO.: EDS 10706-2017 N

WEST MORRIS REGIONAL
HIGH SCHOOL DISTRICT
BOARD OF EDUCATION

CERTIFICATION OF COUNSEL
Respondent

 

I, Julie Warshaw, do hereby certify as follows:

1.

lam an attorney at law in the State of New Jersey and the owner of the Warshaw
Law Firm, LLC. I am the attorney for the Petitioners and as such, I am fully familiar
with the facts of this matter.

To the best of my knowledge, Exhibit H is a true and accurate copy of the original
documents.

To the best of my knowledge, Exhibit I is a true an accurate copy of the original
documents.

To the best of my knowledge, Exhibit J is a true an accurate copy of the original
documents.

Although Respondent's counsel claims Petitioners’ counsel's previous certification is
“self-serving” to date, she still has not addressed her complete lack of
responsiveness to my efforts to amicably resolve this matter and to get a placement
for J.H. by the start of the 2017-2018 school year, as she failed to respond to any of
my inquiries through email, letters and phone calls for most of August 2017-
September 2017. She cannot demonstrate that she made any efforts to reach out to
Petitioners’ counsel during that timeframe. That was a critical time in this case as it
was the start of school. Her lack of response contributed to the decision te seek
Case 2:19-cv-14465-SDW-LDW Document 13-9 Filed 11/26/19 Page 2 of 38 PagelD: 582

alternate placement for J.H. as the school district had no appropriate IEP or
placement was in place at the start of school.

CERTIFICATION
I hereby certify that the foregoing statements made by me are true. ] am-aware that if any

of the foregoing statements made by me are willful y I ae to punishment.

 

 

(Juli Warshaw, Esq.

Dated: December 9, 2017
Case 2:19-cv-14465-SDW-LDW Document 13-9 Filed 11/26/19 Page 3 of 38 PagelD: 583

EXHIBIT H
’ Navigation

Welcome

Action Plan

Strategic Plan
Reflection

Board of Education

Meeting 1: Woodland

Park
Reflection

Board of Education
Meeting 2: Wayne

Reflection

Board of Education
Meeting 3: Clifton

Reflection

Board of Education
Meeting 4: West
Morris Regional HS

Reflection

Superintendent
Interview

Reflection

Superintendent's
Professional
Development Flan

Reflection

Central Office
Personne}

Reflection

Reflection
Internship Log
Sitemap

A Day with @aBieacfr DOSty york 44G5t SO Wys | Divletinea Diteyornsshdol SGnisfeiter@otlRG/19 Page 4 of 38 PagelD: SURI, 2:04 AM

 

Support Services

Chronology of day with David Leigh, Director of Student
Support Services

« Received letter this morning from attorney on a
unilateral placement
» Provided background information
s Student was in Chester Public School district
from K-6
» Received an IEP in 6th grade
» Went to Immaculata (private school) for 7th-
9th grades
s Middlesex Regional did ISP
« Parent re-enrolied child 3 days ago into
Mendham Township Regional Public Schools
for 10th grade
« Therapeutic Boarding School (Wilderness
Program), Utah
« Cost is approximately $90,000, broken
down as follows:
» $30,000 Room and Board (Parents pay)
« $30,000 Clinical (Schoo! district pays

1/2)
« $30,000 Educationa! (School district
pays)
» Called board attorney on conference to include

me
» Attorney: Required to schedule a meeting,
nature & scope of re-eval and develop initial
“comparable” IEP
: David: Transfer student- always request
records. Do we re-eval?

https://sites.google.com/site/cifa inecsaporttoliofdirector-of-spec al-services-'nterview Page lof 4
A Day with thea@iS@cide dfx Gaéni sh Gre Sobolles-+ EBWAfina DitaOiarp endo Ad«DristFaike dottay26/19 Page 5 of 38 PagelD: S@B7, 2:04 am

Attorney: Always, we have the right to
David: Mom said Psyc will be done through
out-of-state Program child is currently in
and child won't be back in NJ for awhile.
Does a student have to be in available in NJ
if evaluations need to be done?
Attorney: We are not required to send CST to
another state to do re-eval.
David: Are we required to have a third party
do re-eva!?
Attorney: Court may require us to use those
re-evaluations by Program.
David: Wil! create tEP for BSP (Behavioral
Support Program) at Mendham High School

a BSP is a self-contained class at the high

school of approximately 20 students

« This would be LRE for this student.
Attorney: We have twenty days to hold the
meeting. | will send letter to request dates
and | will send a "request for records” for
Nature & Scope meeting. Did you confirm
residency?
David: Yes, | dia.

« Called parent of student to inform them they
needed records of any testing & copy of ISP, also
need to schedule a meeting

» HIB Situation (really 2 non-HIB situation)
« Freshman student (female) was on the fencing

team

« Student's parents felt she should be captain of
the fencino ream
« They filed an HIB complaint on tl
fencing team (junior, female, all-
u Special Services said there w

of HIE.

httpsy/sites.google.com/sita/cifalinoc saportfolio/director-of-speciai-servces-intev.e's
A Day with trecfaeacter pt atudent Aupast Sy Wee L EDVUinaDinicA Mesh ecl GrOniskaledotb'26/19 Page 6 of 38 PagelD: Sir, 2:04 am

s Board saic there was no evidence of HIB.
vs Appellate Court said there was no evidence
of HIB.
u Appeal said there was no evidence of HIB.
a Board again witn new documentation, said
there was still no evidence of HIB.
« Parents unreasonable- no oroof
wnatsoever of an HIB.
« ney only want their chiid to be
captain.
Training for Co-Teaching (see attached slides)
Preparing to Train feacners/ Collaborative
» Provided fcr \irst year teachers or first year
“working together" teachers.
Policy on HiB- tnreshcle assessment
wu Definition of buliying~ if not, can discipline under
the behavior policy.
HIB- Training for coaches
e "Finding the Line: Tough Coach or Bully?"
IDEA Grant/ Funding
a Show all revenue from each sending district, then
have to spend it on special education
» Nurse for paraplegic student $290,000
Behaviorist $35,000
Monthly trips for students in BSP program
Technology/ Computers $50,000
Out-of-Disirict, Privace Schools, Parochial
Schools for students with ISP
« IDEA funds abcui $700/ classified student
« Cari spenc it ail on one student or divide it up
between ail
« Receives phone call from prmcipal re: transfer student
» Where is he going?
a David: Makes cal! to confirm schoo! of
attendance, ECLC or Park Lake?

« New administrative assistant

&

https://sites.google.com/site/cifalinocsaportfolio/director-of-specia -services-Inteview Page 3 of 4
rey CASE POSE ACS! SP eye L Cav at oD obita A erhbol BxOnisteiledo4b/26/19 Page 7 of 38 PagelD: Sgn, 2:04 am

Subpages (1): Reflection

Team Teaching- inte... Christina Cifatino, Wii a3

Commenis

You do not have permissign to add commenis.

a ke a as ii 1 Lok me ae Ale a

Signin | Recent Site Activit: | *spar Absa Print Pres | Powered By Google Sites

 

 

i i i i i Page 4 of 4
https://sites.google.com/site/cifalinocsaportfolio/directar-of-special-services-interview ig
Case 2:19-cv-14465-SDW-LDW Document 13-9 Filed 11/26/19 Page 8 of 38 PagelD: 588

EXHIBIT |
(71 Janice Rebingd lskediacy-14465-SDW-LDW Document 13-9 Filed 11/26/19 Page 9 of 38 PagelD: 588n7, a4 am

 

 

Janice Robbie
Special Education Science Teacne”- Cursercly ooking for employment in the
Wilmington/Czreline Sach Area
The Gramon Family o° Scnoo... » Centenary College
Carolina Beach, North Carolina « 69

fore ber

'
Tdeseribe raysel? as an acca nesher, ingaly qualifies co curr ot customize selene ptugrams with 4 baexground |:
sciance insuuction anc spacial atecation, | have coated haray-on iabacetory learning envire cients far all acade...

Seat

Highlights

1 Mutual Group
You atid Janice are both in tne Specie: Rowcared Cor suitants - Law, Pukey and Svactice group

 

Experience

Special Education Science Teacher

_

v é The Gramon Family of Sexcals

GRAMCM Aug 2012-2L12016 « Sy7s 11 mos
Fairfieid, NJ

Creator, impiety antes ant GCucator in a navy Cove.coas alternative science program with wwe
vision of brings cela cess tifa for these students waat may have emotiona: disturbance, be
classified on the au*’stic ssectrum and/or have icarning disabilities. Da‘ly instruction with the
focus af lessons being hands-on and group crientes were organized by team meetings, weekly
lesson plans as well 2s unit basea plans in accordance with NJCCCS. Out-of-district alaced
students were g/ vest the opportunity to complete ta necessary science courses requ'red for
graduation as well as gair ‘ob experience in a sustaicza.c learning environment caring for rescued
aniqials and mainta'ning an organic vegecanle percan.

Media (2+

hitps://www.linkedin.com/in/janice» Gop-e-S847 54726]

Contact and Personal Info
Junice’s Profile

Show rere ~~

Ald fre
L3w386is hiring!

¢ Law sia

Julie, grow your career today!

 

Follow

+

 

People Also Viewed
Iman Shaban + 3rd

bioiegy teache: at lacy of nazareth
collage

bayan badran : 3rc
Siology ceachor at Bunat al ghed schee

Ellie Laamon
Biology Student at University of Sussop

3 ia Wrensted Jensen
& Looking for aiob as a teacher in

ololegy, chemistry and biotechnclogy

Rowza Alghazo : 3:
Biclogy teacher

Miss Maha Al-Bahish + 3:d
Acyancad Biology Teacher at RAM.S.

kasemary Moore

Siglogy teacher at Oxford Internationa
Conga of Chengd.: (COGIC)

Wiltz Magnusson

Visionary Entresreneur looking fara
Od.

Allison Martinelli, PG
Geciogist aLAECOM

Nena Cela

Lezrn the skilis Janice has

Quality Standards In Customer
Service

Page i of 4
https: //wweslinked incor. = [sc.ce-"ooo eos

(7) Janice Febeia IAinkglity-14465-SDW-LDW Document 13-9 Filed 11/26/19

Harvest Time ae Student Maintained Organic f=}
Vegetable

Garden

BSP Instructor / Special Education Sclence Teacher
West Morris s.endham Hs

Sep 2010~ Jun 2952 = 2 yr 10 mas

Mencham, No

Designed anc implemented an in-district benaviorat support program with the goa! of keeping
spacial needs students with! the public schoal ps to nrovide the least restrictive learning
environment based on the student's individual needs. instructed science and math courses based
on NJCCCS with tre vision of troubled students and/or those students with jea ring disabilities,
successfully compieting academic courses necessary for gr2duation with an aitemative hands-on
approach to \eazaing. Head oi program staff working with special education History and Language
Art teachers recruited into the prmgram,

Media (4! Mest >

Fayorite Ciavs Pats Fy Life Sciences EJ

Specia! Education Science Teacher
Hackettstuwn Schoo! Dlscrict

Sep 2009= Jun 2920 « LO mos
Hackettstown, NJ

Spectal Education Bo.ogy Teacher for those stucents must suctesstul in a resource ran
aducetiora sertig Sv?) orous instruction wits tne aid of team teachers and support staff
Provided the necuscery parameters for stugents co abta’s, academic success. Position aisc
Involved nsirecl.ag 4 & ute ni teaching environmen: ws tne in-class support math teacher for
students with en (idividue.ed Education Plan ‘a 2.nstream academic classes.

Special Education Science Teacher
The Chilaren's inarizure_

Sap wees t

Verane. N2

Instructed science to studerts ages 24 to 21 in an ouLof district special education program for

Students 06 the po'stic seein Lesson glans wait recoras of necessary muadifications for
student sucess rented we imp.emented in accorsance with AJCCCS, Visual and tacti.e
aNpraccnes 4 & vo chchement of the scientes wiice tors successful acacermic

enw na 7.8F vstude 5 secame Seif-motivelce, vice sitive and incependent. Studart
Progress Wes fo Lorec, era kveredevedged and stan worded tiose.y as a team to ensure che

safety of each staent witn/a e iab type setting.

Science Teac or
Dover nigh Er
Sep 2571-4 i

Page 10 of 38 PagelD: 590, «4,

Viewers: 20440

Teaching Techniques: Making

Accessible Learning
Viewer: $368

The Neuroscience of Learning
Vewors: 57019

See more course
Ads You May Be Interested In on
7 Attorney Needed ASAP
Crucial need for loon! attomey In your

££ area, View now casos tnday,
cy Leads for Attorneys
i Need New Legal Clients? Get New Leads

Ge Sa Sent Daly (Recommended)

> Headhunters are searching
\ 2. fo executives with your skills, Join the
a’ iy Network and be found!
Case 2:19-cv-14465-SDW-LDW Document 13-9 Filed 11/26/19 Page 11 of 38 PagelD: 591

EXHIBIT J
New Jersey @aperinent evel dd 6R-e DM hWMesDocument 13-9 Filed 11/26/19 Page 12 of 38 PagelD: 8A, 2:18 am

 

WEST MORRIS PEGIONAL (27-5660)

Establishec jn 1925, ins West Morris Regional Hick Schoc! ‘tet operates wwe schools, West
Morris Central High Schoo! and West Morris 5 Mendham a ‘oot oo!. The district serves the students
of five Morris Gounty cormrnunities, Cnester Sorcugn, Chester Township, Menaham Borough,
Mendham Towrsnin and Washinetor Townshi. in grades 9 through 12. Students from Washington
Townshic atenc Ves. vons Gants - Schoo!, and studeris fom tse Cresisrs and the
Mendhams aaenc ‘Vest Morris itera + High Senool. Tre rsconal disiric. ce vers an area of just
under 160 square wiles.

The disitic. s vicic!, success the mueeloh of providing sadeaws wih “an intevGcwany stimulating
eXperiGiics 1 & Sale Ga WOMEN, Liat pfomoiss “2 Shafec passion for earning, academic
excellence, invuivec cuzenship, personal respons.oility and a respect for diversity.” This mission has
provided the cornersione for district ‘natives aimed at fubilling we potentia. of Cur students as
“creative, CONnicerni, co.ngass.cnaie and resilient Waves.’

Currieuiut: Tos cis cfs curtaulus vevecis a wide range of oferings (9 = var sry 0° aisciplines. Itis
digitally alii ocogah fe use of Rubicoa Ailes. The curriculum sequeace zilows students of
varying ability eves © Oursye @ TiS, Vater OF OD00NS i 1 ans, technology, aad in ine traditional
academic arees. Twerzy-one Advanced Placemeni courses és offered, ana Wes: Morris is one of
only a siial. Fume. oF Subs high schoo: Gasticts wt New Jersey chat aver tie witemauonal
Baccalaureate G2) Gcicvna, a ngorous ie. natonadly ‘recognized college preparc.cry program,
Additionally, Wiest Mo.ils Ceatval ane Weet Moos Mendham ign »Schocls ars alse canmidate

inis progran giudemis Can “LDU5 on 2 Career

 

schools icy the (2 acu Relea Ce cgie. Velr
pathwey c couscous .oi¥eh InGiucs ogrmetet 3, Borat ") service with le career field, and
an internaticnaiy exts.vlety assessec Senior Refieciive Project. 1B Word Scnoois snare a common
philosophy - 2 COM ULeT iO nga Quddty, CNELES Jang, SITE OA GGUGAIG). — Wet we Deileve is
important icv Cui Seer s. Only UG echoes fi tis Unites Scaucs ama $5 schools \cnc-w.de oifer this

IB Caresi-lect cae. 2. SQcesT.

 

 

Finally, the West Mousse Ragicrel sigh sc109 Misilet ofers Zactiey Acade-y anc the Beh avioral
Support Progra 13 acuress ine Teeds ¢ fisatecad and wis stugenis.
West Moris Raciong, dents have exeeiles acecamucaly in variety of areas. These include
consisie 9 y 5.2 Gar SE uel at = of ec iients beote.oG Nations’ Mey “‘nalisis and
Edward J. So :. pigeio tee Sepcsre, att (one. Dac. slaurenie diplomas heve been
pier S062 ttt Page 1of 3

httos/ivww.n].govfedc 5°)
NEW YOrsey BSBA INGO Of FLERE SRS DMA DtivddDocument 13-9 Filed 11/26/19 Page 13 of 38 PagelD: ae 218 AM

’ awarded to 88% of those students attempting the diploma, while Advanced Placement scores have
remained consistenily high with a majority of students earning a “3” or better on the AP exams, The
district Specia! Educstion program has been awarded a number of grants and is widely recognized
for creating innovative programs stressing inclusion and achievement.

Professionai Development: The West Morris Regtonal High School District is committed to a
professional davelopirent mode! that provides a continuum of learning opporiunities focused on the
knowledge, sxilis and eivitudes essen‘ial ‘o Student learning. The capacity for professional growth,
connected to individual, school, and district Qoals, has been created through systems such as a
differentiated supervision avaluatior. approach arc a standing staff development tean:. Professional
development focuses o.1 learr ing in school inrouga thie use of consultants, ‘echiology labs and
workshons. Out a7 schoo! orevassicnal céveiopmel consisis of specialized training, conferences,
and disc.pline-specitic workshops. The Wes: Morrs Regional -iigh Schoo! District uses
MyLearningPlan io organize profassio.ai aévelopment data.

Grants and Pariiers!.ips: West Morris Neglona. was the first disirict in New Jersey to receive a
Teaching Armarisan History grant frora the Unites States Department of Education. Tris grant totaled
over hali a vnilion doliavs anc fostered cre siengihe.ing of history instruction throughout our
curriculum. !t has allowed the district to enter into partnerships with the National Council for History
Educaiicn, he ivew ork: distorical woGély, “rinceien University, ine Gilaer Leryraan Insitute of
American risiory ana whe Sraithsoman jnstiZution. in aadition, ‘he district has snjoyed partnerships
with the Freaerck Doug.ass Acacariy in dare, Sf and we vistary high Schoo! ir Newark, NJ.
Recently, che vos. Morris Regional High Schcol District has carinerea with KRucgers University to
explore instructional svacegies io improve studen: wieritirig.

A commitrien: so technciogy i aducetion nas ied the disirici to seek a federa: rani trat allowed it to
Purchasé iaptovs for the entire fasuiy. A perinersh.p wiih ei Computers nas svcnginened this
commimén. foacces web pages allow ne facuity to provide information to their students and
parents about te curriculum. The District Supervisor of technology Integration “osters the
experimesiaion and inncvative use of vecanolagy relative ic insu'uciional strategies. Wose recently,
the distict has acquirse Googie Apis for Education to promote cigital tools wie cc lagorative
learning process. if: 20.5, ine cisiric: sorapeied Ss Stravecic Devaiopmeni arn. tae creation of
Sirategic Csjectives siciucing a saecilic foous on techno.ogy infresirucirs anc vawuig, technology
Skilis arid uoicerstanding, and progrecne des.gnec is empower siudemis in orede-euon for the new,

knowledge-casec 2.0 SOOMG Try.

The Wssi Mors pecera. gh Sshool Diswict enjoys 4 re ouistion for excs.ence and a commitment
to its studenis, Sb.s becing are cisivict eve. arid vs réemrorcec in each. schou! anc svengimnened in
@ach ind vidul. 22 8 me ‘maton, you can access ie individual nigk: schoors' web pages:
West Morris Coors! = 29 Sch (Wi wrens. org: ana VVes: Viorris Mencham nigh School at

 

 

http//www.nj.goviedo- 22 net F OfGais Page 2 of 3
Case 2:19-¢v: FA%65°SDVW-LDW Document 13-9 Filed 11/26/19 Page 14 of 38 PagelD: 5947 218 am

 

 

mhs org a e t tit ebsite at www.wmrhsd.ora.
Pe g st
grast@wmrl.sd.org
arg
8a e fEd catio !1 matic a Tec n og | Report Card Office

http://www.nj.gov/education/pr/1713/narrat.ve/27/5660/2 7-5660-000.htm: Page 3 of 3
Case 2:19-cv-14465-SDW-LDW Document 13-9 Filed 11/26/19 Page 15 of 38 PagelD: 595

WARSHAW LAW FIRM, LLC
Julie Warshaw, Esq. (ID# 027931993)
266 King George Road, Suite C2
Warren, New Jersey 07059
Phone (973) 433-2121
Fax (973) 439-1047
jwarshaw@warshawlawfirm.com
Attorneys for Petitioners

 

F.H. AND M.H. o/b/o J.H.,

: OFFICE OF ADMINISTRATIVE LAW
Minor Child, OAL DOCKET NO.: EDS 10706 AA =
: AGENCY REFERENCE NO.: 2012 36310,
Petitioners : Mes isa) oO
z om
y pee
: CIVIL ACTION Se 4 5
CHESTER TOWNSHIP SCHOOL: za. OO
DISTRICT BOARD OF a
EDUCATION

wav
A3

un
AFFIDAVIT OF PETITIONER, F a

. °

Respondent

I, F.H., being duly sworn, upon my oath, depose and say:
1. I am a Petitioner in the above referenced matter. As such, | am fully familiar with the facts of
this matter. I rely upon the recitation of facts set forth in our motion for summary judgment.
2. | wanted to correct some of the facts set forth in Respondent’s Affidavit and brief. They are
misleading and not accurate,
3. In reference to paragraph number 9, my daughter did not receive home instruction from West
Morris Central High School (“WMCHS?”). Instead, she was at the ICCPC program from October

to December 2016 and during that time she received instruction at the ICCPC center from tutors

provided by ICCPC. Those tutors coordinated with WMCHS.
Case 2:19-cv-14465-SDW-LDW Document 13-9 Filed 11/26/19 Page 16 of 38 PagelD: 596

4. In reference to paragraph number 10, my daughter was not receiving home instruction at that
time so there was no plan to continue it. It was expected that her educational needs would be met
by her attendance at WMCHS.

5. In reference to paragraph number 13, my daughter was unable to return to that school due to
severe anxiety related issues caused by that school being too large a school setting for her.

6. In reference to paragraph number 22, the school district’s psychological evaluation report had
numerous factual errors that we wanted corrected before we would approve any IEP that was
based on those errors. The school district refused to make those corrections. For example, the
title page indicated, “Clifton Public Schools” and it referred to my daughter as being hospitalized
when she was in an outpatient day program. There were other words that were inaccurate such as
stating that my daughter “refused to go back to school” rather than she was unable to go back to
school. The report said she had “school avoidance” rather than stating she has school related
anxicty, It also stated that my daughter was aggressive and “sometimes threatens to hurt others,
which is simply not true. Again, the school district refused to make these corrections.

7. The proposed IEP also contained factual errors as well and we objected to this IEP and wanted
it corrected.

8. In reference to paragraph number 24, this is false, The term “Behavioral Support Program” is
contained within the IEP and it was used to refer to the proposed placement at the Mendham
High School. At no time was “Being Successful Program” ever used or written on any document.
9. Petitioners visited the Behavioral Support Program and did not feel that it was socially,
academically, psychologically, or physically appropriate for J.H.

10. It is important to note that the school district listed five individuals who were supposed to

have been in attendance at the eligibility meeting in April 2017 and only two (school
Case 2:19-cv-14465-SDW-LDW Document 13-9 Filed 11/26/19 Page 17 of 38 PagelD: 597

psychologist and guidance counselor) were present. We did not waive their attendance and this is
against the Parental Rights in Special Education (“PRISE”).

11. In reference to paragraph 23, Petitioners NEVER consented to the term “emotionally
disturbed” as the classification for J.H. We objected to the language and the school psychologist
told us that it was the only term she was permitted to use.

12. In reference to paragraph number 25, these statements are cruel and untrue. My daughter
became upset and she began to cry when she was told in that April 2017 IEP meeting that she
would have to enter a different large school setting and was being placed in the Behavioral
Support Program. The school psychologist then told her over and over again that she should not
be upset and that adults do not act like that. JH. became very upset and Petitioner, M.H. took her
out of the room for a break. When they had left, the school psychologist told me and the other
child study team members that she thought my daughter was faking her anxiety reactions.

13. After J.H. and Petitioner, M.H. returned to the meeting shortly thereafter. The teacher who
Started the Behavioral Support Program came into the meeting to explain the program. She used
the words “Behavioral Support Program.”

14. J.H. and Petitioner, M.H. went to visit the Behavioral Support Program at the Mendham High
School and it was determined that it was not appropriate for J.H.

15. In reference to paragraph number 28, at the May 16, 2017 IEP meeting, the Director of
Special Services, Dr. David Leigh, himself suggested that we look into the Purnell School. Based
on his recommendation, J.H. and Petitioners visited the school. After several more visits to the
Purnell School and to other schools, J.H. decided that the Purnell School would be the best place
for her.

16. In reference to paragraph number 33, Dr. Schuberth is the expert that was required and paid
for by the district. The doctor diagnosed J.H. with a “Specific Learning Disorder...”. Yet, later in
the same paragraph, the Director of Special Services, although himself not an expert, overturns
the diagnosis of the district’s expert and says J.H. does not have a learning disability. It is
important to note that this current director was not the director who has been involved with
meetings with the child study team or eligibility or the independent evaluations. He is new to the
district and has not been involved although we suspect that he renamed the Behavioral Support
Case 2:19-cv-14465-SDW-LDW Document 13-9 Filed 11/26/19 Page 18 of 38 PagelD: 598

Program to “Being Successful Program,” but this was not the name of the program that was
presented to us or included in the proposed IEP.

17, In reference to paragraph number 35, as of August 17, 2017, almost a year from when my
daughter’s issues developed, she had been attending therapy continuously during that time and
progress had been made. The “unprompted” letter from J.H.’s therapist was intended to be an
update on J.H.’s then current status relative to what it was the previous year.

18. In reference to paragraph number 41, again, the school district ignores Dr. Schuberth’s
professional diagnosis of “Specific Learning Disorder...”

19. Based on the astounding positive progress that my daughter has made at the Purnell School
this year, academically and emotionally, we respectfully request that this Court grant our motion
for summary judgment, Order that the school district reimburse us for the costs of the Purnell
School, and to require the school district to place J.H. at the Purnell School as an out of district
placement until such time as she is expected to graduate high school and to declare us the
prevailing party.

On this 9th day of December 2017, I declare under penalty of perjury under the laws of the
United States of American that the foregoing information is true and correct.

By:

 

F.H., Petitioner

Dated: December 9, 2017

STATE OF NEW JERSEY:
SS:
COUNTY OF __
BE IT REMEMBERED, that on this day of , 2017,
before me, the subscriber, personally appeared , who, I am satisfied, is
the person named in and who executed the within instrument, and thereupon she acknowledged

that she signed, sealed, and delivered the same as her own voluntary act and deed for the uses

and purposes therein expressed.

 

NOTARY PUBLIC
 

Case 2:19-cv-14465-SDW-LDW Document 13-9 Filed 11/26/19: -Page-49-6f 38 Pagelb:-599——_

On this 9th day of December 2017, I declare under penalty of perjury under the laws of the
United States of American that the foregoing information is true and correct.

. HH,, Feuhoner

 

Dated: December 9, 2017

STATE OF NEW JERSEY:
SS:
COUNTY OF Hin ferday
BE IT REMEMBERED, that on this _/( day of Luec-rybeq2017,

before me, the subscriber, personally appeared who, I am satisfied, is

the person named in and who executed the within instrument, and thereupon she acknowledged

‘and deed for the uses

ZC —

that she signed, sealed, and delivered the her own volun

   
  

 

and purposes therein expressed.

NOTARY PUBLIC

 

ANN M ANDERSON
Notary Public
State of New Jersey
My Commission Expires April 30, 2018

 

 

 
Case 2:19-cv-14465-SDW-LDW Document 13-9 Filed 11/26/19 Page 20 of 38 PagelD: 600

WARSHAW LAW FIRM, LLC
Julie Warshaw, Esq. (ID# 027931993)
266 King George Road, Suite C2
Warren, New Jersey 07059

Phone (973) 433-2121

Fax (973) 439-1047
iwarshaw@warshawlawfirm.com
Attorneys for Petitioners

 

F.H. AND M.H. o/b/o J.H., : OFFICE OF ADMINISTRATIVE LAW
Minor Child, : OAL DOCKET NO.: EDS 10706 2
: AGENCY REFERENCE NO:: 20178383 i= xy
Petitioners : ma gM
S92 2° ©}
Vv. : > £ m
: CIVIL ACTION = <
CHESTER TOWNSHIP SCHOOL: So Un
DISTRICT BOARD OF : can, 62
EDUCATION geo
Respondent

 

PETITIONERS’ REPLY IN SUPPORT OF THE MOTION FOR SUMMARY DECISION

On the Brief:

Julie Warshaw, Esq.
Dated: December 9, 2017
Case 2:19-cv-14465-SDW-LDW Document 13-9 Filed 11/26/19 Page 21 of 38 PagelD: 601

TABLE OF CONTENTS
Table of Authorities 3
Statement of Facts 4
Legal Argument 4
1, Summary Decision is Appropriate 4
Il. J.H. Should Not Be Classified As Emotionally Disturbed 4

A. J.H does not meet the criteria for classification of Emotionally Disturbed 5
B. Petitioners did not consent to a classification of Emotionally Disturbed 8

C. Respondent Offers No Proof to Dispute the Classification of Specific Learning

Disability 9
III. The Behavioral Support Program Is Not Appropriate For J.H. 10
IV. The Purnell School Was Not Predetermined By Petitioners 13

V. The School District Fialed To Provide J.H. With An IEP At The Beginning Of The
Year 14

VI. Respondent Fails To Address The Other Issues Raised In Petitioners’ Motion 17

Conclusion 17

had
Case 2:19-cv-14465-SDW-LDW Document 13-9 Filed 11/26/19 Page 22 of 38 PagelD: 602

 

 

 

 

 

 

 

 

TABLE OF AUTHORITIES
Cerra v. Pawling Cent. Sch. Dist., 427 F.3d 186 (2nd Cir. 2005) 14
DM v. New Jersey Dept. of Educ., 801 F. 3d 205 (3d Cir 2015) 14
Drinker v. Colonial Sch. Dist., 78 F.3d 859 (3d Cir. 1996) 16, 17
FRY v. Napoleon Community Schs., 788 F.3d 622 (6th Cir. 2015) 14
G.R. o/b/o L.R. v. Tewksbury Town. Bd. of Educ., OAL DKT. No. EDS2189-02
(August 22, 2002) 5
Springer v. Fairfax County Schoolboard, 134 F.3d 659 (4th Cir. 1998) 5
Thomas v. Cincinnati Bd. of Educ, 918 F.2d 618 (6th Cir. 1990) 17
Valentino C. v. Sch. Dist of Phila., 2004 U.S. Dist Lexis 2114, *17
(E.D.Pa. January 30, 2004) 16
CODES PROVISIONS
N.JA.C. 1:1-12,5 4
N.JA.C, 6A:14-2.3 15
NJAC. § 6A:14-3.5(c)(5) 5
NLIA.C. § 6A:14-3.5(c)(12)(i) 9
20 U.S.C. §§ 1414(b)(1) through 1414(c)(5) 15
20 U.S.C. §§ 1412(a)(4) 14
20 U.S.C. Section 1414(d)(2){A) 14
20 U.S.C.) § 1415@) 16
20 U.S.C. § 1412(a)(1)(A) 14
34 CFR § 300.301 16
34 C.F.R. § 300,323 14
34 C.F.R. § 300,320 15
34 C.F.R. Section 300.7 (c){9) 7
Case 2:19-cv-14465-SDW-LDW Document 13-9 Filed 11/26/19 Page 23 of 38 PagelD: 603

STATEMENT OF FACTS

In an effort for judicial efficiency, Petitioners shall rely upon their extensive recitation of
the facts and arguments in this case set forth in their original motion for summary judgment.

Petitioners hereby submit this Reply to Respondent’s Opposition to Petitioners’ Motion
for Summary Decision and respectfully state that Respondent has failed to demonstrate (i) that a
diagnosis of “Emotionally Disturbed” is appropriate for J.H.;: (ii) that J.H. should not be
classified as “Specific Learning Disability;” (iti) that the BSP is the appropriate placement for
J.H and (iv) that Respondent did not violate the provisions of IDEA when they placed J.H. back
into the general education setting beginning September 2017. For the reasons discussed below
as well as in Petitioner’s and Petitioners’ counsel’s attached Affidavits, this Court should grant

Petitioners Motion for Summary Decision.

LEGAL ARGUMENT

I. SUMMARY DECISION IS APPROPRIATE

Summary Decision should be granted when the evidence demonstrates there is no issue
of material fact, and the moving party is entitled to prevail as a matter of law. N.J.A.C. 1:1-12.5.
In order to prevail in opposing a motion for summary decision, the non-moving party must
demonstrate a genuine issue of material fact exists, of which can only be resolved in an
evidentiary hearing, Here, Respondent has failed to demonstrate that a genuine issue of material
fact exists. As discussed below, they have offered no evidence to demonstrate that there are any
facts in dispute except for the mere assertion that they disagree with the facts. Creative lawyering
went so far as to portray outright falsehoods as facts to this Court. As such, Petitioners motion
should be granted.

II. J.H. SHOULD NOT BE CLASSIFIED AS EMOTIONALLY DISTURBED
Case 2:19-cv-14465-SDW-LDW Document 13-9 Filed 11/26/19 Page 24 of 38 PagelD: 604

A. J.H does not meet the criteria for classification of Emotionally Disturbed
Petitioners do not dispute that J.H. is eligible for special education and related services, and

that they agreed to her needing special education and related services. However, Petitioners did
not agree to the term “emotionally disturbed” and they did not agree to the placement proposed.
Petitioners argue that the School District incorrectly classified J.H. as emotionally disturbed in
its May 2017 IEP. A classification of emotionally disturbed means:

A condition exhibiting one or more of the following characteristics over a long

period of time and to a marked degree that adversely affects a student’s

educational performance due to:

i. An inability to learn that cannot be explained by intellectual, sensory or health

factors;

li, An inability to build or maintain satisfactory interpersonal relationships with

peers and teachers;

iii. Inappropriate types of behaviors or feelings under normal circumstances;

iv. A general pervasive mood of unhappiness or depression; or

v. A tendency to develop physical symptoms or fears associated with personal or

school problems.
NJAC, § 6A:14-3.5(c)(5). Thus, in order to qualify for special education services as
emotionally disturbed, a student must demonstrate (a) one of the five listed symptoms, (b) over a
long period of time, (c) to marked degree and (d) that this must adversely affect the student’s
educational performance. See id; see also, Springer v. Fairfax County Schoolboard, 134 F.3d
659, 663 (4th Cir. 1998), G.R. o/b/o L.R. v. Tewksbury Town. Bd. of Educ.. OAL DKT. No.
EDS2189-02 pg. 10 (August 22, 2002).

A review of the pertinent facts as well as the reports from ICPC, and independent
evaluators, Dr. Schuberth and Dr, Platt, support Petitioners’ argument that J.H. does not meet the
criteria for a classification of emotionally disturbed. In particular, Dr. Schuberth indicated that

J.H. met the criteria for the diagnosis of Specific Learning Disorder as well as Major Depressive

Disorder, Recurrent Episode and Generalized Anxiety Disorder. See Schuberth Report dated
Case 2:19-cv-14465-SDW-LDW Document 13-9 Filed 11/26/19 Page 25 of 38 PagelD: 605

August 21, 2017. J.H.’s therapist, Melissa Dolgos noted that in a small group setting, J.H. was
able to manage her anxiety and that she excels better when people around her are mature and
college bound, See Dolgos Report dated August 17, 2017.

Further, J.H. does not exhibit one of the five marked symptoms contained in the
definition of Emotionally Disturbed. Even, if for argument’s sake, J.H. exhibits one of the five
marked symptoms, she does not meet the remaining requirements set forth in the definition: that
this behavior occurs over a long period of time, to marked degree and that this must adversely
affect the student’s educational performance. J.H. had an undiagnosed learning disability in math
and an acute sensitivity to sounds, which the school district missed under their Child Find
obligations. (See Dr. Schuberth’s report, pages 13-15) According to the definition of emotionally
disturbed, a person can only be diagnosed as such if they have “An inability to learn that cannot
be explained by intellectual, sensory or health factors.” Here, there were intellectual and sensory
factors that were causing and significantly contributing to J.H.’s inability to learn in a large
school with large general education classes and noisy crowded hallways. This learning
environment that J.H. was in and the one that the district wanted to place her in in the Behavioral
Support Program at the West Morris Mendham High School, were both large schools, many
students, noisy hallways, with large general education classes. This type of learning environment
was not appropriate to meet J.H.’s needs and that is why she was not learning or would not have
been able to learn in the Behavioral Support Program, along with the other factors as to why this
program would not have been appropriate for J.H. Therefore, J.H. has never meet the criteria for

being classified as emotionally disturbed.
Case 2:19-cv-14465-SDW-LDW Document 13-9 Filed 11/26/19 Page 26 of 38 PagelD: 606

Further, J.H. did in fact meet the criteria of Other Health Impaired because she had an
acute sensitivity to sounds, causing her to become anxious, which affected her ability to learn.
The Individuals with Disabilities Education Act (“IDEA”) defines Other Health Impaired as:

Having limited strength, vitality, or alertness, including a heightened alertness to

environmental stimuli, that results in limited alertness with respect to the

educational environment, that— (a) is due to chronic or acute health problems such as
asthma, attention deficit disorder or attention deficit hyperactivity disorder, diabetes,
epilepsy, a heart condition, hemophilia, lead poisoning, leukemia, nephritis [a kidney

disorder], rheumatic fever, sickle cell anemia, and Tourette syndrome; and (b) adversely
affects a child’s educational performance. (emphasis added) See 34 C.F.R. Section 300.7

(c)(9)

It is important to note that Dr. Schuberth’s independent evaluation report specifically
recommends that J.H. be further evaluated as to the underlying cause of her extreme sensitivity
to sounds and noises. (See Dr. Schuberth’s report, page 13) Moreover, due to J.H.’s underlying
generalized anxiety, she had a “heightened alertness to environmental stimuli that results in
limited alertness with respect to the educational environment.” Therefore, she met the definition
of Other Health Impaired.

It is also important to note that Dr. Schuberth diagnosed J.H. with a Specific Learning
Disability. Although the actual name is a Specific Learning Disorder, that is from the language
set forth in the DSMIII under the definition of a Specific Learning Disability. The wording does
not change the fact that it is a Specific Learning Disability as per the DSSMIII and the IDEA and
therefore, once the district received Dr. Schuberth’s independent report, the child study team
should have considered the diagnosis and changed her classification to Specific Learning
Disability or Other Health Impaired to encompass her extreme sensitivity to sound and noise and
determined an appropriate placement for her based on one of these classifications. The district
did not do that. Even after Dr. Schuberth’s and Dr. Platt’s independent evaluation reports were

provided to the district, the district still failed to propose a different classification or placement
Case 2:19-cv-14465-SDW-LDW Document 13-9 Filed 11/26/19 Page 27 of 38 PagelD: 607

for J.H. Instead, the district sent an email to Petitioners, after the 2017-2018 school year started,
that they were going to consider her a general education student with her old outdated Section
504 Plan, which called for home instruction, to be implemented in her school placement.

Petitioners placed J.H. at the Purnell School where she has been attending classes since
September 2017. J.H. has been thriving at the Purnell School and she her school related anxiety
is under control and she is performing well academically as she is getting all “A” grades, she has
made friends, her anxiety is under control, and she sees the counselor there each week for
support. J.H.’s school related anxiety was exacerbated by the setting at West Morris Public
School. It was not an indication that she is emotionally disturbed. Once she was enrolled in a
school with a different setting that met her individual needs as a student, her anxiety was better
managed and she was able to thrive. If J.H. was truly emotionally disturbed, she would not
demonstrate the ability to thrive academically in another school environment.

B. Petitioners did not consent to a classification of Emotionally Disturbed

Petitioners did not agree to classify J.H. as Emotionally Disturbed. Respondent argues
that Petitioners consented to the classification because they signed the Eligibility Determination
Report on April 6, 2017. Petitioners only consented to J.H. being eligible for special education
and related services. In fact, Petitioners objected to the language “emotionally disturbed” being
included in the eligibility determination report and were informed that this was the only term the
psychologist was permitted to use. One can easily imagine that given the situation, Petitioners
were overwhelmed, disheartened and frustrated. Clearly, Petitioners were not aware that by
signing the report they were agreeing that their daughter was emotionally disturbed or they
would not have done so. Petitioners also disagreed with the factual inaccuracies and terms used

to describe their daughter in the school district evaluation reports, specifically in the
Case 2:19-cv-14465-SDW-LDW Document 13-9 Filed 11/26/19 Page 28 of 38 PagelD: 608

psychological report, beginning with the heading which read, “Clifton Public School” and that
J.H. was in a hospitalization program rather than an out-patient partial hospitalization program.
The district refused to correct said inaccuracies, descriptions, and mischaracterizations.

C. Respondent Offers No Proof to Dispute the Classification of Specific Learning
Disability

Respondent is attempting to dispute a diagnosis of Specific Learning Disability
without offering any proof to suggest otherwise. In May 2017, Petitioners requested an
independent psychiatric, psychological, and educational assessment. The School District
approved this request and in July and August 2017, an independent psycho-educational
evaluation of J.H. was conducted by Dr. Natalie Schuberth, Psy.D., BCBA-D. The School
District does not dispute that Dr. Schuberth’s report diagnoses J.H. with Specific Learning
Disorder with impairment in mathematics and an extreme sensitivity to sounds and noise. See
Affidavit of Michael Reinknecht § 33. Instead, the School District merely states that despite
such diagnosis, J.H. does not meet the criteria for “Specific Learning Disability.” See id.

Pursuant to N.J.A.C. § 6A:14-3.5(c)(12)(i), a “specific learning disability can be
determined when a sever discrepancy is found between the student’s current achievement and
intellectual ability in one or more areas....(5) Mathematical calculation; (6) Mathematical
problem solving.” The School District offers no evidence to suggest that Dr. Schuberth’s report
or diagnosis is incorrect, nor does the School District offer evidence to suggest that J.H. does not
have a “Specific Learning Disability” as defined by the DSMIII, the IDEA, or N.J.A.C. § 6A:14-
3.5(c)(12). Instead the School District relies on the same report it attempts to refute as proof of
its inaccuracy.

Further, the independent psychiatric report from Ellen Platt, D.O., provides additional

support for the diagnosis of Specific Learning Disorder as well and that J.H. also meets the
Case 2:19-cv-14465-SDW-LDW Document 13-9 Filed 11/26/19 Page 29 of 38 PagelD: 609

criteria for Major Depressive Disorder and General Anxiety Disorder. The School District has
offered no evidence to demonstrate that this report is inaccurate or should not be relied upon. It
is important to note, however, that neither Dr. Schuberth nor Dr. Platt diagnosed J.H. as
“Emotionally Disturbed.” Without further evidence to contradict their diagnoses, the School
District must accept their reports as accurate and change J.H.’s classification from “Emotionally
Disturbed” to “Specific Learning Disability” or “Other Health Impaired.” The unsupported
classification of Emotionally Disturbed by the district was not correct and did not accurately
reflect the individual diagnosis of J.H. and therefore, Petitioners are entitled to summary
judgment as the district has not sustained their burden of proof, as there are no genuine issues of

material fact regarding the inappropriate and incorrect classification by the district.

Ill. THE BEHAVIORAL SUPPORT PROGRAM IS NOT APPROPRIATE FOR J.H.
Regardless of the diagnosis agreed upon by Petitioners, Respondent and the independent
evaluators, the Mendham High Schoo! BSP is not the appropriate placement for J.H. Petitioners
did not agree to a diagnosis of Emotionally Disturbed, nor did they agree to placement in the
BSP. The BSP, offered to Petitioners as the “Behavioral Support Program” in May 2017, and
now being referred to as the Being Successful Program by the district’s counsel, is a behavioral
program that focuses on “strengthening student behaviors such as responsibility for one’s self
and school assignments, socialization skills, and self-confidence.” See Reinknecht Aff. Exhibit
N pg. 2 (Description of the Program). The BSP is a point based incentive program that rewards
students for showing up on time, remaining alert, and participating. See id. The BSP does not
cater to students who are on a college track because many advanced classes are not offered all of
the time. If students want to be on a college track, they need to take classes in the larger general

education setting. This is a direct contradiction of what J.H. needs.

10
Case 2:19-cv-14465-SDW-LDW Document 13-9 Filed 11/26/19 Page 30 of 38 PagelD: 610

As for the actual program contained within the IEP that was offered to J.H. at the April 6,
2017 eligibility determination meeting and again at the May 16, 2017 IEP meeting state that the
program is called the Behavioral Support Program. In fact, it says “Behavioral Support Program”
on pages 10, 13, 16, (page 17 is missing in Respondent’s Exhibit O), 18, 19 and 20 of the
proposed IEP. Respondent’s counsel asserts on page 16 of her brief that these are just
“typographical error” and that the actual name of the program is “Being Successful Program.”
Counsel offers a brochure for that name in Exhibit N but there is no date of that brochure but it
does describe in detail the reward and punishment system for behaviors and that the students
have do their school work in order to earn privileges. J.H. never had an issue doing her school
work during home instruction and she certainly does not have any issues with doing her school
work at the Purnell School. However, counsel’s representation that the Behavioral Support
Program in several places in the IEP were merely typographical errors is a blatant falsehood. In
fact, the BSP program was referred to as the Behavioral Support Program for many years as I
suspect it was just renamed for this occasion. If it was actually called the Being Successful
Program then why is it that in Christina Cifalino’s School Administrator Portfolio of “A Day
with the Director of Student Support Services” dated July 2017 is it referred to by Dr. David
Leigh, the founder of the program and the former Director of Special Services as the Behavioral
Support Program? (See Exhibit H) Further, if the program at the time that it was offered to
Petitioners was called the Being Successful Program, then why is it that Janice Robbie’s
Linkedin account refers to her experience from September 2010-June 2012 at the West Morris
Mendham HS as a “BSP Instructor/Special Education Science Teacher in the “in-district
behavioral support program?” (See Exhibit I) Further, if the program was actually called the

Being Successful Program at the time that Petitioners’ were provided the IEP, why is it that the

I]
Case 2:19-cv-14465-SDW-LDW Document 13-9 Filed 11/26/19 Page 31 of 38 PagelD: 611

“Report Card Narratives” of the New Jersey Department of Education for West Morris Regional
school district states, “the West Morris Regional High School District offers Bartley Academy
and the Behavioral Support Program to address the needs of disaffected and at-risk students?”
(See Exhibit J) Petitioners submit that the representations of Respondent’s counsel that the
references to “Behavioral Support Program” in the April 6, 2017 IEP are blatant falsehoods and
go far beyond creative lawyering. Therefore, Petitioners respectfully request that their motion for
summary decision be granted, that the district be Ordered to reimburse Petitioners and pay for
the unilateral placement, and that Petitioners be declared the prevailing party.

Not only is the name of the program incorrect, the entire premise of the program is
incorrect and inappropriate for J.H. She was never a behavior issue. She had anxiety related to
the large school and the overwhelming noise at that school. She was on a college track and
needed to take advanced general education classes, which were not offered in the Behavioral
Support Program and that even Dr. David Leigh, the former Director of Special Services
indicated that if J.H. was in the program, she would have to go to the general education classes
through crowded and noisy hallways to take the classes she needed to go to college. She would
also have to take Gym class on line to avoid the large general education gym classes in the
school. She would be in a self-contained one classroom in the middle of the school, with students
of varying ages, grade levels, and behavior issues. This was not the appropriate environment for
her to learn and although there was access to guidance counselors they were not there all of the
time and the district called it a therapeutic setting and that is not what J.H. needed to meet her
needs. The report from J.H.’s therapist, Melissa Dolgos at ICCPC confirms that J.H. “excels
better when people around her are mature and college bound rather than peers who have

behavioral issues.” (See Exhibit E) Ms. Dolgos indicates that J.H. has never had any negative

12
Case 2:19-cv-14465-SDW-LDW Document 13-9 Filed 11/26/19 Page 32 of 38 PagelD: 612

behaviors and that she is distracted when others around her have behavioral issues. From this, it
follows that the BSP is not the best placement for J.H. The behavior component of the program,
the incentive and rewards based on behavior do not adequately address the individual needs that
J.H. has.

Further, J.H.’s needs were also outlined specifically by independent evaluators, Dr.
Natalie Schuberth and Dr. Ellen Platt, both of whose reports were ignored by the district and
instead the district ignored the eligibility determination, failed to find an appropriate placement
for her by the start of the 2017-2018 school year, and they unilaterally determined that they
would treat her as a general education student with an old outdated 504 Plan that called for home
instruction, but the district argued that she was not entitled to a home instruction stay put
program. Petitioners’ motion for summary judgment must be granted as there are no genuine
issues of material fact to support Respondent’s position.

IV. THE PURNELL SCHOOL WAS NOT PREDETERMINED BY PETITIONERS

Respondent’s counsel has asserted that Petitioners predetermined that they wanted J.H. to
attend the Purnell School. First, predetermination does not apply to the parents only to the school
district in predetermining an IEP. Second, the Respondents admit in paragraph 13 of their brief
that as of December 23, 2016, Petitioners requested that the district consider sending J.H. to the
Fusion Academy, which was rejected by the district because they felt she needed a therapeutic
learning environment.

Moreover, at the May 16, 2017, Dr. Leigh, the former Director of Special Services at that
time, was the one who suggested that the family look at Purnell School for J.H. At his
suggestion, J.H. visited the school and after consultation with her therapist, felt that it would be

an appropriate place for both her academic and social needs. An out-of-district placement at the

13
Case 2:19-cv-14465-SDW-LDW Document 13-9 Filed 11/26/19 Page 33 of 38 PagelD: 613

Purnell School, with small classes, an appropriate peer group, a full-time counselor on staff and a
three day a week psychologist, would allow J.H. to meet and develop friendships as she
continues with her therapeutic component at ICCPC where she has trusted therapists and
appropriate services. The Purnell School has allowed J.H. to thrive in an environment where she
can develop friendships and address her anxiety. Respondent does not provide factual support
for dismissing the report from J.H.’s therapist. Instead, Respondent argues that her report was
created for the “purposes of litigation” and should not be relied upon. See Opposition pg. 13.
The report by Ms. Dolgos was submitted to the district as an update of J.H.’s condition. Even if it
was submitted for litigation, which it was not, Respondent’s counsel’s assertions are offensive,
without support and an attempt to attack the character of Ms. Dolgos instead of offering factual
support for their assertions. Again, Respondents cannot meet their burden of proof and
Petitioners’ motion for summary judgment should be granted.
V. THE SCHOOL DISTRICT FAILED TO PROVIDE J.H. WITH AN IEP AT THE
BEGINNING OF THE YEAR

Under IDEA, a State must provide a free appropriate public education to all students with
intellectual disabilities. See 20 U.S.C. § 1412(a)(1)(A). In order to satisfy the procedural
requirements of the IDEA, an individualized education program — frequently abbreviated as
"IEP" — must be created and in effect for each child with disabilities by the beginning of each
school year. See 20 U.S.C. §§ 1412(a)(4), 1414(d)(2)(A). See also DM v. New Jersey Dept. of
Educ., 801 F. 3d 205, 209 (3d Cir 2015); FRY v. Napoleon Community Schs., 788 F.3d 622, 625

(6th Cir. 2015); Cerra v. Pawling Cent. Sch, Dist,, 427 F.3d 186, 194 (2nd Cir. 2005); see also 34

 

CFR § 300.323 which states that "[a]t the beginning of each school year, each public agency

14
Case 2:19-cv-14465-SDW-LDW Document 13-9 Filed 11/26/19 Page 34 of 38 PagelD: 614

must have in effect, for each child with a disability within its jurisdiction, an IEP, as defined in §
300.320.”

The School District violated the procedural requirements of the IDEA because J.H. did
not have an JEP in effect the beginning of the school year. Instead, on September 11, 2017, days
after the school year began, the School District sent Petitioners an email stating that the district
de-classified J.H. by now considering her a general education student with a 504 Plan that was
drafted in December 2016 and was not complete or up to date. This change was done in direct
violation of the provisions of the IDEA which indicates that notice shall be provided to the
parents of a child with a disability before any evaluation procedures, including a change in
eligibility. See 20 U.S.C. §§ 1414(b)(1) through 1414(c)(5).

Further, Respondent cannot rely upon N.J.A.C, 6A:14-2.3 to justify placing J.H. back
into the genera! education program without any support. Petitioners consented to J.H. being
found eligible for special education services but they never consented to the implementation of
the proposed initial IEP on May 16, 2017 because they disagreed with the classification and
placement option being presented at the meeting. At no time did Petitioners disagree that J.H.
qualified for special education services. Petitioners requested an independent evaluation of J.H.
shortly after the initial IEP conference in May. The parties participated in unsuccessful
mediation on July 27, 2017, at which Petitioners indicated that they would start looking at
schools and notified the district that if the matter could not be amicably resolved, then the
Petitioners would seek an out of district placement for J.H. and seek reimbursement for such
unilateral placement from the district. Petitioners did not even apply to the Purnell School until

August 2017.

15
Case 2:19-cv-14465-SDW-LDW Document 13-9 Filed 11/26/19 Page 35 of 38 PagelD: 615

Although the School District wishes to argue that no program could be implemented so
they continued J.H.’s 504 Plan upon her return to school, this 504 Plan was outdated and was not
the last service that J.H. received from the Schoo! District. J.H. had been placed on home
instruction by the school district from December 2016-June 2017, the stay put placement referred
to in the Section 504 Plan dated December 2016. The School District had an obligation to
continue these services until an agreed upon IEP was in place. Respondent knew that J.H. could
not manage in the general education classes because she had been in the partial hospitalization
ICCPC program and they even tried to classify her as Emotionally Disturbed. Further,
Respondent knew that J.H. did not have a behavior issue and that her school related anxiety was
preventing her from attending classes. The school district was aware that J.H. was unable to
return to school because she had severe anxiety issues related to being in a large school setting.
Regardless of whether or not Petitioners signed the initial IEP, Respondent had a responsibility
to determine her educational needs and act accordingly. If the parties could not agree on an
educational placement, the district was responsible for providing J.H. with her stay put
placement of home instruction. The district failed to do so. See generally, 34 CFR § 300.301. See
also Petitioner’s counsel’s letter dated August 26, 2017 attached as part of Exhibit E of their
motion describing the contradictory arguments to the Court by Respondent’s counsel as to why
the district failed to provide stay put for J.H.

Moreover, it can be argued that the School District violated the stay put provisions by
putting J.H. in the general education setting. The Third Circuit has noted that "because the goal
of (20 U.S.C.) § 1415(j) is to maintain the status quo, if an IEP has already been implemented,

that IEP would be the proper placement." See Valentino C. v. Sch. Dist of Phila., 2004 U.S. Dist

 

Lexis 2114, *17 (E.D.Pa. January 30, 2004) (citing Drinker v. Colonial Sch. Dist., 78 F.3d 859,

16
Case 2:19-cv-14465-SDW-LDW Document 13-9 Filed 11/26/19 Page 36 of 38 PagelD: 616

867 (3d Cir. 1996), However, when the "dispute arises before any IEP has been implemented,
the current educational placement will be the operative placement under which the child is
actually receiving instruction at the time the dispute arises." Drinker, at 867. (citing Thomas v.
Cincinnati Bd. of Educ, 918 F.2d 618, 625-26 (6th Cir. 1990) (finding that although no IEP was
implemented, child was receiving five hours of home instruction per week and determining that
was the current educational placement.) Id. Thus, the School District should have kept J.H. in the
setting at which she was receiving instruction at the time of the dispute, which would have been
home instruction, Respondents cannot sustain their burden of proof that genuine issues of fact
exist. Petitioners are entitled to summary judgment and to be declared the prevailing party and
the relief requested should be granted.

VI. RESPONDENT FAILS TO ADDRESS THE OTHER ISSUES RAISED IN
PETITIONERS’ MOTION

Respondent failed to address the arguments set forth in Petitioners’ motion for summary
judgment regarding the standard of review, their failure to comply with the IDEA requirements
and their failures to provide J.H. with a free appropriate public education in the least restrictive
environment, two independent experts’ findings, the definitions of Other Health Impaired and
Specific Learning Disability, and the stay put arguments raised by Petitioners in their motion for
summary judgment. Therefore, Respondents cannot sustain their burden of proof with regard to
these issues. Petitioners have sustained their burden of proof and therefore, are entitled to
summary judgment and to be declared the prevailing party.

CONCLUSION

For the foregoing reasons set forth above, Petitioners respectfully request that their

motion for summary decision be granted.

Respectfully Submitted,

17
Case 2:19-cv-14465-SDW-LDW Document 13-9 Filed 11/26/19 Page 37 of 38 PagelD: 617

 

Dated: December 9, 2017

18
Case 2:19-cv-14465-SDW-LDW Document 13-9 Filed 11/26/19 Page 38 of 38 PagelD: 618

Warshaw Law Firm, LLC

Julie Warshaw, Esq, (ID# 027931993)
266 King George Road, Suite C2
Warren, New Jersey 07059

Phone (973) 433-2121

Fax (973) 439-1047

Attomeys for Petitioner

 

F.H. and M.M. o/b/o J.H., : STATE OF NEW JERSEY
MINOR CHILD : OFFICE OF ADMINISTRATIVE LAW
Petitioners
v. : AGENCY NO.: 2017-26311
: DOCKET NO.: EDS 10706-2017 N
WEST MORRIS REGIONAL
HIGH SCHOOL DISTRICT
BOARD OF EDUCATION
CERTIFICATION OF SERVICE
Respondent

 

I, Julie Warshaw, do hereby certify as follows:

1. On December/7 2017, | personally sent by email and Priority Mail a copy of Petitioners’
Reply brief, Petitioner's Affidavit, Counsel’s Certification with Exhibits, and a Certification
of Service to Jodi Howlett, Esq.

2. I further certify that on December / Hs 2017, I personally sent by Priority Mail the

original and one copy of Petitioners’ Reply brief, Petitioner's Affidavit, Counsel’s

Certification with Exhibits, and a Certification of Service to Judge Betancourt.
CERTIFICATION

I hereby certify that the foregoing statements made by me are true. I am aware that if any
of the foregoing statements made by me are willfully false, Iam subject to punishment.

Jyhe Warshaw, Esq.

 

By:

Dated: December i> 2017
